Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    May 06, 2015

The Court of Appeals hereby passes the following order:

A15D0361. ANTHONY LOWREY v. THE STATE.

      On April 8, 2015, Anthony Lowrey filed a pro se application for discretionary
appeal, seeking review of an order revoking his probation. Although he mentions a
2014 probation revocation, the only order included with his application is a probation
revocation order signed on January 4, 2011. We lack jurisdiction.
      To be valid, an application for discretionary appeal must be filed within 30
days after the entry of the appealable order, and this Court lacks jurisdiction to
consider an untimely application. See OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App.
582 (420 SE2d 393) (1992). Here, the only order Lowrey included with his 2015
application materials was signed by the judge in 2011. However, it was not a stamped
“filed” copy, as required by Court of Appeals Rule 31 (e). A stamped “filed” copy
is required in order for this Court to ascertain that the application was filed within 30
days after entry of the appealable order. On April 14, 2015, this Court ordered
Lowrey to supplement his application within 10 days with a stamped “filed” copy of
the order to be appealed. We noted that failure to comply with this directive would
result in dismissal of the application. Lowrey failed to submit a stamped “filed” copy
of the trial court’s order within the additional time allowed. Accordingly, this
application is hereby DISMISSED.
      We note, however, that Lowrey contends he is unable to comply with Court of
Appeals Rule 31 (e) because the trial court failed to provide him with a copy of his
2014 order. If Lowrey did not receive timely notice of the order, his remedy is to
petition the trial court to vacate and re-enter the order as a means of correcting the
problem. See id.; Cambron v. Canal Ins. Co., 246 Ga. 147, 148-149 (1) (269 SE2d
426) (1980). The re-entry of the order will begin anew the time for filing a notice of
appeal in the trial court. See Cambron, supra.

                                       Court of Appeals of the State of Georgia
                                                                            05/06/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.